Citation Nr: 1454106	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Service connection for residuals of a traumatic brain injury (TBI), to include concussion, headaches, short and long term memory loss, anger with depressive symptoms and anxiety, and suicidal ideation. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has a paperless, electronic Virtual VA file that contains VA clinical records dated through February 2014, which were considered by the agency of original jurisdiction (AOJ) in the April 2014 supplemental statement of the case.  


FINDING OF FACT

The probative evidence of record fails to show that a TBI or head injury occurred during service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI, to include concussion, headaches, short and long term memory loss, anger with depressive symptoms and anxiety, and suicidal ideation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for residuals of TBI, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and post-service VA treatment records have been obtained and considered.  

In this regard, the Board observes that the Veteran alleged that he was hospitalized during service as a result of his head injury.  In this regard, he reported at his Board hearing that he could not recall the name of the hospital or if it was a military or civilian facility, but reported that it was a few months prior to his discharge.  However, in written statements to the AOJ, he indicated that it was in 1968/1969, and February 1969 or 1970.  Moreover, based on documentation included in the Veteran's service records showing that he was stationed at Kitzingen, Germany, the AOJ attempted to obtain hospitalization records from such Army base hospital for the year 1970; however, in May 2012, the National Personnel Records Center (NPRC) certified that there were no records for the Veteran were located.  As such, in May 2012, the AOJ made a formal finding on the unavailability of the Veteran's service treatment records/ clinical records from Kitzingen, Germany.  The AOJ determined that all procedures to obtain the Veteran's service treatment records have been properly followed, and all efforts to obtain the needed information have been exhausted, and any further attempts are futile.  In this regard, the AOJ documented the aforementioned response from NPRC and noted that, in November 2011, the AOJ sent correspondence to the Veteran requesting originals or copies of the service treatment records or the exact location and name of the hospital in Germany; however, no response was received from the Veteran.  The Veteran was advised of such unavailability in the April 2014 supplemental statement of the case. 

The Board further notes that the Veteran reported at his Board hearing that he began seeking treatment through the VA medical facility in Colorado Springs, Colorado, for residuals of his TBI in the early 2000's; however, the earliest VA treatment record contained in the file is dated in 2010.  Even so, the Board finds that remand is not necessary to obtain such records as the probative evidence of record fails to demonstrate that the Veteran had a head injury in service.  Therefore, any current treatment is irrelevant to such inquiry.   

Therefore, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining available, relevant records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for residuals of a TBIU; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran incurred a TBI during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned August 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's alleged in-service TBI, to include a description of the alleged injury and subsequent treatment.  Furthermore, testimony from the Veteran and his spouse regarding the nature of his post-service symptoms he alleges are residual to such in-service TBI was obtained.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the hearing discussion raised the possibility that there may be records pertaining to the Veteran's in-service hospitalization or VA treatment in the early 2000's, as discussed previously, such records are either unavailable or irrelevant to the claim decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a TBI is not considered a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is inapplicable and need not be considered further.   

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran, to include in sworn testimony at the August 2014 hearing, contends that after falling from a tank during service in Kitzingen, Germany, he sustained a head injury, to include a concussion.  He testified that he could not remember any specific details of the injury, but awakened thereafter in a hospital.  The Veteran testified that he could not recall whether he was treated in a civilian or military hospital.  The record reflects that the Veteran has variously reported that such injury occurred in 1968/1969, February 1969 or 1970, or a few months prior to his separation, which occurred in April 1970.  Additional testimony from the Veteran, and his spouse, referenced continuing psychiatric problems over the years associated with this injury.  

Summarizing the pertinent evidence with the above criteria in mind, the STRs, to include the reports from the February 1970 separation examination, are negative for a TBI or related disability.  Moreover, a medical history collected in January 1970 in conjunction with service separation reflects that the Veteran specifically denied that he suffered from frequent or severe headaches, history of a head injury, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  Furthermore, in April 1970, the Veteran acknowledged that he had undergone a separation medical examination more than three working days prior to his departure from place of separation and reported that there had been no change in his medical condition since the last separation examination. 

The service personnel records document that the Veteran served at a military base in Kitzingen, Germany, but efforts to obtain documentation of the reported hospitalization after the alleged fall from a tank have yielded no evidence of such hospitalization.  See May 25, 2012, Formal Finding on the unavailability of the Veteran's Service Treatment Records/Clinical records from Kitzingen, Germany.  

Applying the pertinent legal criteria to the facts set forth above, the Board finds that the Veteran's statements that he incurred a TBI or head injury during service to be not credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  

In this regard, the contemporaneous evidence, to include the Veteran's own statements denying a history of a head injury and symptoms of frequent or severe headaches, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness in January 1970, a February 1970 separation examination showing no head injury or TBI, and his statement in April 1970 indicating that his medical condition had not changed since his separation examination, outweighs his current claim of an in-service head injury or TBI.  Moreover, the Veteran has provided inconsistent details regarding when the incident occurred as he has variously reported 1968/1969, February 1969 or 1970, or a few months prior to his separation, which occurred in April 1970, and could not provide any details regarding the nature of his hospitalization.  Furthermore, his current statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and were not made until 2010, approximately 40 years after his service discharge, and by his own statements, he did not seek treatment until the early 2000's, approximately 30 years after his service discharge.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds the lack of evidence of any relevant disability in the service records, including at the separation examination, combined with the lack of complaints or treatment for many decades after service discharge to be persuasive evidence against his claim. 

In light of the foregoing, the Board concludes that the Veteran's and his spouse's statements linking the Veteran's current symptoms to the claimed in-service TBI sustained after falling from a tank to be not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  Moreover, while the post-service VA treatment records, such as a July 24, 2012, VA mental hygiene clinic report, reflects diagnoses that include TBI said to be a result of a closed head injury while the Veteran served in the military in Germany when he fell off a tank, the Board attaches no probative value to such diagnoses are based on the Veteran's reported history that has been determined to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In short, as there is no probative evidence of record showing that a TBI or head injury occurred during service, service connection for residuals of TBI is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of TBI.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of TBI, to include concussion, headaches, short and long term memory loss, anger with depressive symptoms and anxiety, and suicidal ideation, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


